Metcalf, J.
We are of opinion that the appointment, by the town, of a committee to “ negotiate the Molly Ferry ease,” under the seventh article in the warrant for the town meeting, authorized the committee to make the contract with Oliver Ferry, the defendant’s intestate, on which this action is brought *423The whole course of proceedings, after that contract was made, shows that this was the construction given to that vote, by all parties concerned. Nor was this an unnatural or strained construction ; for one of the definitions of the word “ negotiate ” is “ to conclude by bargain, treaty or agreement.” And as there is nothing illegal in that contract, and the town have hitherto performed their part of it, Oliver Ferry’s representatives must perform their part of it. Indeed, we are not certain that the covenants of the parties to this contract are not independent; so that either party might maintain an action for breach thereof, without showing performance on his part. 1 Saund. 320, note 4. We express no opinion, however, on that point.

Judgment for the plaintiffs